                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA                        )
                                                )
               v.                               )    No. 1:19CR170
                                                )
ERIC HARTLEY,                                   )    Hon. Liam O’Grady
                                                )
               Defendant                        )    Sentencing: September 27, 2019


                     UNITED STATES’ POSITION ON SENTENCING

       The United States, through undersigned counsel and in accordance with 18 U.S.C.

§ 3553(a) and the United States Sentencing Guidelines (“Guidelines” or “U.S.S.G”), hereby

submits its position with respect to the sentencing of the defendant, Eric Hartley. As a

preliminary matter, the United States agrees that the defendant has assisted the United States in

the efficient administration of justice and moves for a one-level decrease in total offense level

pursuant to U.S.S.G. §§3E1.1 (b).

                       BACKGROUND & PROCEDURAL HISTORY

       The government hereby incorporates by reference the Statement of Facts filed in this case

on June 3, 2019. Nothing set forth herein is intended to alter or contradict that Statement of

Facts. To summarize for the Court, between September and October 2016, the defendant used

various software platforms, including but not limited to Kik and Dropbox, to trade images and

videos of child pornography with other individuals, including J.R.

       The defendant was interviewed during a search warrant executed on May 8, 2017. After

initially denying it, the defendant admitted to trading child pornography, including with the

person ultimately identified as E.H.
       On May 2, 2019, the defendant pleaded guilty pursuant to a plea agreement to an

Information charging him with one count of conspiracy to distribute child pornography in

violation of 18 U.S.C. § 2252(a)(2).

                                   SENTENCING ANALYSIS

       The Court must consult both the Sentencing Guidelines and the sentencing factors in 18

U.S.C. § 3553(a) to determine the appropriate sentence for the defendant’s crime of knowing

receipt of child pornography. Although the Sentencing Guidelines are advisory, district courts

are required to “consult those Guidelines and take them into account when sentencing.” United

States v. Booker, 543 U.S. 220, 264 (2005). Under the required procedures, a “district court shall

first calculate (after making the appropriate findings of fact) the range prescribed by the

guidelines. Then, the court shall consider that range as well as other relevant factors set forth in

the guidelines and those factors set forth in [18 U.S.C.] § 3553(a) before imposing the sentence.”

United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005) (citation omitted).

       I.      Sentencing Guidelines

       The government and the defendant have agreed that the following offense-level

adjustments apply in this case:

2G2.2(a)(2)                            Base Offense Level                                         22
2G2.2(b)(2)                            The material involved a prepubescent minor or a minor      +2
                                       who had not attained the age of 12 years
2G2.2(b)(6)                            The offense involved the use of a computer                 +2

       The PSR correctly found that the defendant should receive a two level increase under

2G2.2(b)(3)(F), and correctly noted that the offense involved materials depicting the sexual

exploitation of an infant, supporting a 4 point enhancement under 2G2.2(b)(4).



                                                  3
       The defendant is in Criminal History Category I (PSR ¶ 114), with a total offense level of

29, resulting in a guidelines range of 87 to 108 months.

       II.     Section 3553 Factors

       When imposing a sentence, the Court must consider certain factors as laid out under 18

U.S.C. § 3553(a). These factors include the nature and circumstances of the offense; the history

and characteristics of the defendant; the need for the sentence imposed to reflect the seriousness

of the offense, to promote respect for the law, and to provide just punishment for the offense; and

the need to avoid unwarranted sentence disparities among defendants with similar records who

have been found guilty of similar conduct.

       The nature of the charge to which the defendant has pleaded guilty, conspiracy to

distribute images of minors engaging in sexually explicit conduct, calls for a substantial term of

imprisonment for various reasons, most significantly for general deterrence purposes. As the

Court is aware, this is not a victimless crime. The victims are and continue to be the children

depicted in the images. The “use of children as subjects of pornographic materials is harmful to

the physiological, emotional, and mental health of the child” used in the production of the

pornographic material. Osborne v. Ohio, 495 U.S. 103, 109 (1990). Child pornography

trafficking crimes result in perpetual harm to the victims: “It is well established that children

featured in child pornography are harmed by the continuing dissemination and possession of that

pornography. Such images are a ‘permanent record of the children’s participation and the harm

to the child is exacerbated by their circulation.’” United States v. Burgess, 684 F3d 445, 459 (4th

Cir. 2012)(quoting New York v. Ferber, 458 U.S. 747, 759 (1982)).

       Furthermore, soliciting and distributing child pornography images feeds a market that

continues the cycle of exploitation by creating a demand for more of the images. Osborne v.


                                                  4
Ohio, 495 U.S. 103, 109-11 (1990); see also United States v. Regan, 627 F.3d 1348, 1355 (10th

Cir. 2010)(“Because child pornography promotes the victimization of children, individuals like

[the defendant] create a demand for its further production and abuse of children, even if their

conduct is purely voyeuristic.”)

       III.            Restitution

       Restitution has been requested by a number of victims. It is government counsel’s

understanding that defense counsel has not yet reached agreement with victim counsel on those

requests. In addition to being agreed upon by the parties, restitution is required in this case

because the defendant’s actions caused cognizable damages under federal law. The government

respectfully requests additional time to determine restitution.

                                         CONCLUSION

       For the reasons stated above, the government submits that a sentence at the low end of

the appropriately calculated Guidelines is sufficient but not greater than necessary to satisfy the

sentencing factors in Section 3553. The government recommends that the defendant be

designated to a Bureau of Prisons facility that offers sex offender treatment. The defendant’s

sentence should include a significant term of supervised release and reasonable restitution.

                                                      Respectfully submitted

                                                      G. Zachary Terwilliger
                                                      United States Attorney

Date: September 18, 2019
                                              By:              /s/                     .
                                              Whitney Dougherty Russell
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              Eastern District of Virginia
                                              2100 Jamieson Avenue
                                              Alexandria, VA 22314
                                                 5
Tel.: (703) 299-3700
Email: whitney.russell@usdoj.gov




  6
                                CERTIFICATE OF SERVICE

        I hereby certify that I have on this date served a copy of the foregoing upon the counsel
for defendant by electronically filing the foregoing with the Clerk of Court, using the CM/ECF
system, which will send notification of such filing.

       This, the 18th day of September 2019.

                                             By:              /s/                     .
                                             Whitney Dougherty Russell
                                             Assistant United States Attorney
                                             United States Attorney’s Office
                                             Eastern District of Virginia
                                             2100 Jamieson Avenue
                                             Alexandria, VA 22314
                                             Tel.: (703) 299-3700
                                             Email: whitney.russell@usdoj.gov




                                                 7
